Citation Nr: 0304353	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  00-17 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD) 
from December 1, 1999 to December 28, 2000 and from February 
1, 2001.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from March 1968 to March 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision prepared by the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA) in May 2000 and issued in June 2000.  
The RO granted service connection for PTSD and evaluated that 
disability as 100 percent disabling under 38 C.F.R. § 4.29, 
effective October 13, 1999 through November 30, 1999, and as 
50 percent disabling thereafter, effective December 1, 1999.  
In June 2000, the veteran disagreed with the assigned initial 
evaluation.  The RO issued a statement of the case (SOC) in 
July 2000, and the veteran submitted a timely substantive 
appeal in July 2000.  By a subsequent rating decision issued 
in May 2001, the RO again granted a total evaluation for PTSD 
under 38 C.F.R. § 4.29, effective December 29, 2000 through 
January 31, 2001, and assigned a 50 percent evaluation 
thereafter, from February 1, 2001.

In a Brief on Appeal submitted to the Board in December 2002, 
the veteran's representative argues that the record 
reasonably raises a claim for a total evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) and that the Board may not decline to 
consider that issue.  The Board agrees that the record 
reasonably raises a claim for TDIU.  However, the veteran has 
not submitted a formal claim for that benefit to the RO, nor 
has he submitted argument to the RO which may be construed as 
a disagreement with the fact that a claim for TDIU has not 
been addressed by the RO.  Under the circumstances, absent a 
notice of disagreement (NOD) to the RO, the Board has no 
jurisdiction to address on appeal an issue which the agency 
of original jurisdiction has not addressed.  38 U.S.C.A. 
§§ 7104, 7105; see Bernard v. Brown, 4 Vet. App. 384 (1994); 
cf. Manlincon v. West, 12 Vet. App. 238 (1999) (when Board 
has jurisdiction based on NOD, the Board must remand issue to 
the RO for issuance of a SOC).  Therefore, the Board REFERS 
this issue to the RO for initial consideration and 
adjudication.
 
In his July 2000 substantive appeal, the veteran requested a 
hearing before the Board.  However, by a statement submitted 
in April 2001, the veteran withdrew his request for a Travel 
Board hearing.  38 C.F.R. § 20.704(e) (2002).  The veteran's 
withdrawal of the hearing request prior to the hearing is 
valid.  The veteran requested a hearing at the RO instead of 
the Travel Board hearing, and the requested hearing was 
scheduled, but the veteran did not report for that hearing.  
The veteran did not request that the hearing be rescheduled.  
The veteran has been afforded his right to a hearing, and 
appellate review may proceed.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.

2.  The veteran's service-connected PTSD has been manifested 
by depression, anxiety, flashbacks, nightmares, poor sleep, 
irritability, poor concentration, hypervigilance, and by 
Global Assessment of Functioning (GAF) Scale scores 
predominantly below 45, but has not been manifested by 
circumstantial, illogical or irrelevant speech, gross 
impairment of thought processes, grossly inappropriate 
behavior, inability to perform activities of daily living, 
periods of violence, or neglect of hygiene and personal 
appearance.  


CONCLUSION OF LAW

The veteran is entitled to an initial 70 percent evaluation 
for PTSD during the entire appeal period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 4.125, 4.130, Diagnostic Code 9411 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that he is 
entitled to an initial evaluation in excess of 50 percent for 
service-connected PTSD.  

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claim before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C.A. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
provisions are not relevant to this case, since there is no 
issue of new and material evidence. 

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

By a supplemental SOC (SSOC) issued in May 2001, the veteran 
was specifically notified of the provisions of the VCAA.  The 
veteran was specifically advised, by the cover letter to the 
SSOC, that he could provide or identify additional 
information or evidence.  The SSOC advised him of the 
provisions of the VCAA, and each duty under the VCAA, 
including VA's duty to assist him in developing the claim. 

By the discussion in a SOC issued in July 2000, the veteran 
was notified of diagnostic code under which his PTSD was 
evaluated, was advised of the criteria for all evaluations, 
including the criteria for a 70 percent evaluation or a 
schedular 100 percent evaluation.  The RO obtained VA 
records, and obtained voluminous Social Security 
Administration (SSA) records, including private records and 
reports of examinations conducted for purposes of the SSA 
decision of July 1998. 

The veteran was also provided a summary of the evidence 
relevant to his claim for an increased initial evaluation in 
excess of 50 percent for service-connected PTSD, and a 
discussion setting forth the RO's reasoning in determining 
that the evidence did not support an initial evaluation in 
excess of 50 percent.  Thereafter, the veteran's 
representative submitted a brief on appeal which addressed 
the laws and regulations applicable to the veteran's claim, 
including the VCAA. 



The veteran was afforded VA examination during the pendency 
of this appeal.  In addition, records of VA inpatient and 
outpatient treatment included numerous assessments of the 
veteran's service-connected PTSD.  The veteran's statements, 
the arguments of his representatives, and the clinical 
evidence of record indicate that the veteran has had only VA 
treatment since he submitted the claim underlying this 
appeal.  The Board finds that the records of VA examination 
and treatment have provided the veteran sufficient 
opportunity to substantiate his claim. 

The duty to assist the veteran to substantiate his claim has 
been met, and no further examination is required, including 
in light of the VCAA.  The duties to inform the veteran of 
the evidence necessary to substantiate the claim for an 
increased initial evaluation for PTSD and the duty to notify 
the veteran regarding his responsibility and VA's 
responsibility for obtaining evidence, including as specified 
in the VCAA, have been met.

Applicable laws and regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R., Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

As the veteran's representative notes in the Brief on Appeal, 
the veteran has disagreed with an initial evaluations 
assigned following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Where a veteran 
has disagreed with an initial evaluation assigned following 
an original grant of service connection, it is possible for 
the veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period, a practice known as "staged ratings."  Id. 


The veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, which 
became effective prior to the veteran's 1999 claim, the 70 
percent evaluation the veteran seeks envisions occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A schedular 100 percent evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  Id.

Facts and Analysis

The report of VA hospitalization in October 1999 through 
November 1999 discloses that the veteran was admitted for a 
five-week program focused on treatment of PTSD, following 
completion of a period of VA hospitalization for treatment of 
substance abuse.  The veteran's primary PTSD symptoms were 
reexperiencing (including intrusive memories, intrusive 
affect, nightmares and flashbacks); avoidance (social 
withdrawal, depression, diminished ability to experience and 
express motions); and, arousal (hypervigilance, paranoia, 
irritability/anger, impaired sleep and chronic anxiety).  The 
veteran was subject to 


perceptual distortion.  There was no evidence of psychosis.  
He had impaired concentration, memory deficits, and episodes 
of intense hopelessness.  On discharge, a GAF score of 30/30 
was assigned.  

The provider who wrote a VA outpatient treatment note dated 
in December 1999 concluded that the veteran required 
extensive further treatment.  The provider commented that, 
although the veteran was able to achieve some benefits from 
his inpatient VA treatment for PTSD, it was clear that his 
symptoms were chronic, would recur, and most likely increase 
during periods of increased stress.  The veteran was referred 
to the intensive trauma program, which he was to attend when 
space became available.

On VA examination conducted in May 2000, the veteran reported 
that he was employed for 28 years and retired in 1996 due to 
depression, back pain, arthritis, and rotator cuff problems.  
PTSD group therapy, which he had attended three times weekly, 
was making him more depressed and bringing on more symptoms, 
so he discontinued attendance at that group.  The veteran 
reported having dreams of his experiences in Vietnam three to 
six times per month.  He reported having had four flashbacks 
in which he felt as if he was in Vietnam.  He had distressing 
recollections on a daily basis.  He was irritable.  He had 
trouble with concentration.  He had an exaggerated startle 
response, and was hypervigilant.  He reported sleeping three 
or four hours daily.  He was often depressed, asocial, and 
occasionally anxious.  He reported panic attacks five or six 
times per year.  He reported occasionally seeing a shadow 
moving out of the corner of his eyes, usually when he was 
hypervigilant.  

The veteran was alert and oriented.  He demonstrated intact 
memory for recent and remote events.  His responses were 
coherent and logical.  He had a flattened affect and his mood 
was primarily depressed.  The examiner stated that the 
veteran's attempts to avoid thoughts associated with his 
experiences, his estrangement from 


others, and minimal interest in social activities, were 
manifestations of persistent avoidance.  The examiner 
assigned a current GAF of 57.

An October 2000 VA therapy summary stated that the veteran 
was admitted to the inpatient chemical dependency program at 
the VA Medical Center in September 2000 after several months 
of self-destructive behavior and severe depression.  
Following that 10-day hospitalization in September, the 
veteran attended regular group therapy.  The provider stated 
that, although the veteran's motivation for treatment was 
strong, his symptoms were chronic and likely to recur.  
Treatment efforts were focused on management of irritability, 
anger, depression, troubled concentration, and periodic 
demoralization with hopelessness.  The examiner assigned a 
current GAF of 36.

The veteran underwent VA hospitalization from late December 
2000 through late January 2001.  On admission, the veteran 
was complaining of flashbacks, depression, anxiety, 
isolation, sleeping problems, and nightmares.  The veteran 
did not voice suicidal or homicidal thoughts.  The veteran 
was alert and oriented.  He answered questions appropriately 
and had logical thought processes.  He was mildly anxious.  
Mild impairment of short-term memory along with problems of 
inattention and forgetfulness were noted.  The GAF assigned 
on discharge was 40/42.

The veteran was again admitted for VA hospitalization in 
early April 2001 and was discharged in mid April 2001.  The 
veteran returned to independent living and was not felt to be 
a danger to himself or others.  A GAF score of 39/39 was 
assigned. 

In a brief on appeal submitted in December 2002, the 
veteran's representative contends that the veteran is 
entitled to a 70 percent schedular evaluation for his 
service-connected PTSD, and the Board agrees.  In particular, 
the Board notes that the veteran's GAF scores have ranged 
from 30 to 57 during the pendency of this 


appeal.  However, the veteran's GAF scores have been 
predominantly 42 or below during the pendency of this appeal.  

Although a GAF score of 57 was assigned in May 2000, it is 
clear that the veteran was unable to maintain that level of 
functioning for more than a few months.  In particular, the 
evidence establishes that the veteran was again hospitalized 
in September 2000, less than four months after the assignment 
of the GAF score of 57.   At the time of hospitalization, a 
GAF score of 36 was apparently assigned.  The veteran was 
hospitalized three times during the pendency of this appeal, 
in September 2000, from December 2000 through January 2001 
and, in April 2001.  

The evidence reflects that the veteran's assigned GAF scores 
have ranged from 30 to 57.  The veteran's highest GAF score, 
57, was assigned by the examiner who conducted VA examination 
in May 2000.  The evidence reflects that this GAF score 
apparently represented a short-term improvement which the 
veteran was unable to maintain, since he was again admitted 
for VA hospitalization in September 2000, approximately four 
months following that examination, and a GAF of 40/42 was 
assigned.  That GAF score reflects a determination that the 
veteran's highest level of functioning during the previous 
year was best represented by a score of 42.

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  The GAF Scale score is based on all of the veteran's 
psychiatric impairments.  VA has adopted the criteria and 
terminology of DSM-IV.  38 C.F.R. §§ 4.125, 4.130.  A GAF 
score of 41 to 50 indicates serious symptoms or a serious 
impairment in social, occupational, or school function.  A 
GAF Scale score of 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or major impairment in 
several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

The veteran's GAF scores, as shown by the evidence, were 30 
in November 1999, 57 in May 2000, 36 in September 2000, 40/42 
(40 for current functioning, 42 for highest level of 
functioning in the prior year) in January 2001, and 39/39 in 
April 2001.  Thus, the GAF scores were predominantly 42 or 
below.  This GAF scale score (i.e., 42) is indicative of 
"serious" impairment, according to DSM-IV.  

The Board notes that PTSD is not the veteran's only diagnosed 
psychiatric disorder.  The evidence of record clearly shows 
that substance abuse has also been diagnosed.  However, the 
clinical evidence of record does not include medical opinion 
which indicates whether or not the veteran's substance abuse 
is secondary to the veteran's PTSD or is a separate disorder. 

The Court of Appeals for Veterans Claims (the Court) has held 
that, in cases where it is not possible to separate the 
effects of a service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, and that such signs and symptoms be attributed to the 
service-connected condition.  Mittleider v. West, 11 Vet. 
App. 181 (1998).  As applied to this case, this principle 
requires that signs and symptoms of the veteran's substance 
abuse impairment, since not medically differentiated from his 
service-connected PTSD at the present time, must be 
attributed to the service-connected disability for purposes 
of determining the appropriate evaluation.  38 C.F.R. § 
3.102; Mittleider, supra. 

The evidence establishes that the veteran meets only a few of 
the numerous specific criteria listed in DC 9411 as 
indicative of 70 percent disability due to PTSD.  There is no 
evidence that the veteran has illogical or stereotyped speech 
(one criterion for a 50 percent evaluation), or illogical, 
obscure, or irrelevant speech, or other impairment of verbal 
communication.  Rather, the evidence establishes that the 
veteran was able to communicate verbally with care providers, 
both psychiatric care providers and general medical care 
providers, without documented difficulty in verbal 
communication, although his affect was blunted and depressed.  

The evidence reflects that the veteran has occasional panic 
attacks, but he reported that this symptoms was not more 
frequent than once monthly.  There is no evidence that the 
veteran neglects his personal appearance and hygiene; rather, 
the veteran is consistently described as well-groomed or 
reasonably well-groomed throughout the clinical records.  

The evidence does reflect that the veteran has near-
continuous depression, has difficulty in adapting to 
stressful circumstances, has difficulty with concentration, 
and has some impairment of short-term memory, but the record 
reflects that the veteran remained able to live 
independently, manage his own finances, manage his activities 
of daily living, and provide accurate medical history when 
examined.  The evidence also reflects that, at least during a 
portion of the pendency of this claim, the veteran was caring 
for a dependent child who lived with him.  

The Board finds, as a matter of fact, that the veteran does 
not meet or approximate one half of the criteria specified in 
Diagnostic Code 9411 for a 70 percent evaluation for PTSD.  
However, because the GAF scale scores assigned during the 
evaluation period have primarily been 42 or less, the Board 
finds that the evidence is in equipoise to warrant an initial 
70 percent evaluation for the veteran's PTSD, from December 
1, 1999 to December 28, 2000, and from February 1, 2001.  

Having granted an increased initial evaluation to 70 percent, 
the Board must consider whether the veteran is entitled to a 
schedular evaluation in excess of 70 percent.  While it is 
clear that the veteran has little interest in social 
activities and has some difficulty establishing and 
maintaining relationships, the evidence reflects that, at 
least during a portion of the pendency of this appeal, the 
veteran has been the caregiver for a dependent child who 
lives with him.  The veteran is able to work, 
at least somewhat effectively, with health care providers.  
He has been evaluated as competent to manage his funds.  
These facts are not consistent with a total schedular 
disability evaluation for PTSD. 

The evidence establishes that the veteran does not manifest 
gross impairment in thought processes, grossly inappropriate 
behavior, or disorientation to place or person.  Rather, the 
veteran is described throughout the records relevant to the 
period to be evaluated as coherent, logical, polite, and 
motivated to attempt to improve.  If the veteran does have 
hallucinations (he reported seeing shadows out of the corners 
of his eyes at times), these are not persistent.  There is no 
evidence of spatial disorientation or loss of memory for his 
own name, forgetting close relatives, his occupation, or the 
like.  There is no evidence that the veteran neglects his 
personal appearance and hygiene; rather, and the veteran is 
consistently described as well-dressed throughout the 
clinical records.  The evidence of record, considered as a 
whole, reflects that the veteran's disability picture is 
simply not consistent with a total schedular disability 
rating.  While the veteran's GAF scale scores are, as a 
whole, consistent with severe impairment, the scores are not, 
when considered as a whole, so low as to indicate more than 
severe disability, as would be consistent with a total 
schedular disability rating.  The preponderance of the 
evidence is against a schedular evaluation in excess of 70 
percent for PTSD.

The Board notes that voluminous Social Security 
Administration records have been associated with the claims 
file.  The SSA records include a fully favorable SSA decision 
issued in July 1998, and clinical records dating from 1991 
which support that decision.  The records provided to VA by 
SSA include 1999 VA clinical records, but no VA or non-VA 
records more recent than December 1999.  Therefore, after 
review of those records, the Board concludes that these 
records do not provide a factual basis to grant an evaluation 
in excess of 70 percent during any portion of the appeal 
period, i.e., from December 30, 1999 through December 28, 
2000 or from February 1, 2001.

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing norm 
in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 


employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  To the extent that extraschedular 
consideration overlaps with the criteria for a total 
schedular evaluation based on individual unemployability due 
to service-connected disabilities (TDIU), that issue, as 
noted in the Introduction, is referred to the RO for action.

Aside from the question of whether is the veteran is 
individually unemployable as a result of his service-
connected PTSD, the veteran's disability due to PTSD does not 
present an exceptional disability picture.  The veteran was 
hospitalized for more than two months in late 1999 just prior 
to filing the claim which is the subject of this appeal.  
After that, he was hospitalized twice in 2000 and once in 
2001; only one of those hospitalizations was for more than 21 
days.  The Board does not find that this frequency or 
duration of hospitalizations presents an exceptional 
disability picture, considering that the veteran is evaluated 
as 70 percent disabled.  While the veteran has numerous 
symptoms of PTSD, the evidence does not suggest that there 
are disability factors which are not encompassed within the 
rating criteria.  In short, aside from the question of 
entitlement to TDIU, the veteran does not meet the criteria 
for an extraschedular evaluation.  In the absence of evidence 
of factors suggesting that the veteran was more disabled than 
other veterans with a 70 percent evaluation for PTSD, or that 
his disability presented an unusual disability picture or 
factors not encompassed with the rating criteria for the 70 
percent evaluation, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  

The evidence as to whether the veteran meets the schedular 
criteria for a total schedular evaluation, the only 
evaluation in excess of the 70 percent rating granted in this 
decision, is not in equipoise.  Therefore, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant an evaluation in excess of 70 percent.


ORDER

An increased initial evaluation to 70 percent for PTSD is 
granted during the entire appeal period, subject to laws and 
regulations governing effective dates of monetary awards.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

